In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 14-3416
ARLINGTON SPECIALTIES, INC.,
                                                 Plaintiff-Appellant,

                                 v.

URBAN AID, INC.,
                                                Defendant-Appellee.
                     ____________________

         Appeal from the United States District Court for the
            Northern District of Illinois, Eastern Division.
        No. 1:13-cv-04180 — Sharon Johnson Coleman, Judge.
                     ____________________

  ARGUED SEPTEMBER 15, 2016 — DECIDED JANUARY 27, 2017
                     ____________________

   Before FLAUM, MANION, and HAMILTON, Circuit Judges.
    HAMILTON, Circuit Judge. This Lanham Act case turns on
whether the shape and design of a small bag, modeled after
a men’s Dopp Kit and used in personal care kits, are func-
tional and therefore not protected as trade dress. Plaintiff
sells personal care kits in such a bag. When another personal
care kit seller copied plaintiff’s bag, plaintiff sued, claiming
the bag was protected trade dress. The district court granted
summary judgment in defendant’s favor, finding that the
2                                                   No. 14-3416

bag’s design and shape were functional. We agree, so we af-
firm the district court’s decision.
I. Factual and Procedural Background
   Plaintiff Arlington Specialties, Inc. does business as Pinch
Provisions. It sells personal care kits: small bags containing
small portable toiletries like hairspray, stain remover, and
deodorant. Plaintiff’s products include a line of kits called
“Minimergency Kits,” which come in small fabric bags de-
signed to look like men’s Dopp Kits (ironically enough, a
now-cancelled trademark for travel kits, originally for men’s
shaving gear, used widely by the military in World War II).
A picture of plaintiff’s bag is Appendix A to this opinion.
     Defendant Urban Aid, Inc. also sells personal care kits. It
agreed to create a custom kit for a shoe distributor that
wanted to use the kits as part of a sales promotion. The shoe
distributor wanted the kits to come in a bag similar to plain-
tiff’s bag, and it gave Urban Aid a picture of plaintiff’s bag to
work from. Urban Aid obliged; side-by-side images of the
two parties’ bags are Appendix B to this opinion.
     After the shoe distributor began its sales promotion,
plaintiff filed suit in the Northern District of Illinois. It
claimed that the shape and design of its bag were protected
trade dress, that Urban Aid’s bag violated the Lanham Act,
the Illinois Uniform Deceptive Trade Practices Act, and the
Illinois Consumer Fraud and Deceptive Business Practices
Act, and that Urban Aid’s bag tortiously interfered with
plaintiff’s prospective business relations.
   Urban Aid moved for summary judgment on four
grounds: that plaintiff’s trade dress was generic, that it was
functional, that it lacked secondary meaning, and that Urban
No. 14-3416                                                     3

Aid’s design caused no likelihood of confusion. The district
court found that plaintiff’s claimed trade dress was func-
tional as a matter of law. Arlington Specialties, Inc. v. Urban
Aid, Inc., No. 13 CV 4180, 2014 WL 4913531, at *3 (N.D. Ill.
Sept. 30, 2014). Because all of plaintiff’s claims depend on
whether the claimed trade dress is protectable, the court
granted summary judgment for the defendant on the federal
Lanham Act claim and the related state-law claims. Id. at *4.
Plaintiff has appealed.
II. Analysis
    We review de novo a district court’s grant of summary
judgment; we view the evidence in the light reasonably most
favorable to the non-moving party and must affirm if no rea-
sonable trier of fact could find in favor of the non-moving
party. White v. City of Chicago, 829 F.3d 837, 841 (7th Cir.
2016). We agree with the district court that the undisputed
facts show here that plaintiff’s claimed trade dress is func-
tional and therefore not protected by the Lanham Act.
   A. Trade Dress and Functionality
    The Lanham Act establishes a cause of action against any
“person who … in connection with any goods or services”
uses “any word, term, name, symbol, or device” which “is
likely to cause confusion” as to the good or service’s source.
15 U.S.C. § 1125(a)(1)(A). That protection can extend to
“trade dress,” such as the design or packaging of a product
that is so distinctive as to identify the manufacturer or
source. TrafFix Devices, Inc. v. Marketing Displays, Inc., 532
U.S. 23, 28 (2001); Two Pesos, Inc. v. Taco Cabana, Inc., 505 U.S.
763, 768 (1992); Blau Plumbing, Inc. v. S.O.S. Fix-It, Inc., 781
4                                                   No. 14-3416

F.2d 604, 608 (7th Cir. 1986) (“trade dress is a form of trade-
mark”).
    Such trade dress cannot “be used in a manner likely to
cause confusion as to the origin” of the product. TrafFix De-
vices, 532 U.S. at 28. This feature of trademark law presents
both an opportunity for producers and a potential threat to
consumers. Other forms of federal intellectual property —
patents and copyrights — come with time limits, after which
competitors and the public are free to copy the protected
item. Trademark protection does not expire, though, as long
as the protected mark is being used in commerce to desig-
nate the origin of a product. See id. at 29.
    The doctrine of functionality imposes a critical limit on
trade dress rights because “product design almost invariably
serves purposes other than source identification.” TrafFix
Devices, 532 U.S. at 29, quoting Wal-Mart Stores, Inc. v. Samara
Brothers, Inc., 529 U.S. 205, 213 (2000). Because trademark
protection for trade dress has no time limit, giving one com-
petitor a perpetual and exclusive right to a useful product
feature would result in a perpetual competitive advantage.
See Qualitex Co. v. Jacobson Products Co., 514 U.S. 159, 165
(1995). “The Lanham Act does not exist to reward manufac-
turers for their innovation in creating a particular device;
that is the purpose of the patent law and its [limited] period
of exclusivity.” TrafFix Devices, 532 U.S. at 34. When the trade
dress is unregistered (as plaintiff’s is), the party seeking pro-
tection has the burden to show it is not functional. 15 U.S.C.
§ 1125(a)(3).
    In TrafFix Devices, the Supreme Court embraced two tests
for functionality from its precedents. See Eppendorf-Netheler-
Hinz GmbH v. Ritter GmbH, 289 F.3d 351, 355–56 (5th Cir.
No. 14-3416                                                     5

2002) (explaining the two TrafFix definitions of functionali-
ty); Brett Ira Johnson, Trade Dress Functionality: A Doctrine in
Need of Clarification, 34 Campbell L. Rev. 125, 129 (2011)
(same). A product feature is functional, the Court said, “if it
is essential to the use or purpose of the article or if it affects
the cost or quality of the article.” TrafFix Devices, 532 U.S. at
32, quoting Qualitex, 514 U.S. at 165. Even if a product fea-
ture does not satisfy that definition, it can still be functional
if it is a “competitive necessity,” that is, if its exclusive use
“would put competitors at a significant non-reputation-
related disadvantage.” Id. at 32–33, quoting Qualitex, 514 U.S.
at 165.
     In an effort to narrow the doctrine of functionality, plain-
tiff emphasizes the latter verbal formulation using the con-
cept of necessity. Plaintiff argues that summary judgment
can be affirmed only if its competitors “must” be able to use
its claimed trade dress to compete. In TrafFix Devices, how-
ever, the Supreme Court rejected exclusive reliance on that
definition. The Court explained (a) that competitive necessi-
ty is “incorrect as a comprehensive definition” of functionali-
ty and (b) that a feature is functional when it “affects the cost
or quality of the device.” 532 U.S. at 33; accord, Eco Manufac-
turing LLC v. Honeywell Int’l, Inc., 357 F.3d 649, 654–55 (7th
Cir. 2003) (“TrafFix rejected an equation of functionality with
necessity; it is enough that the design be useful.”); see also
Eppendorf-Netheler-Hinz, 289 F.3d at 356 (recognizing that
TrafFix Devices superseded Fifth Circuit’s reliance on an ear-
lier test “virtually identical to the ‘competitive necessity’
test”). We consider both definitions in evaluating this case.
    We applied the broader definition of functionality — af-
fecting the cost or quality of a product — in Specialized Seat-
6                                                    No. 14-3416

ing, Inc. v. Greenwich Industries, LP, 616 F.3d 722 (7th Cir.
2010). That decision held squarely that a design feature need
not function optimally to be functional and thus not protect-
able as trade dress. One party claimed trade dress protec-
tions in an “x-frame” style folding chair. Id. at 723–24. It ar-
gued that its design was not functional, pointing to other de-
signs that were “stronger, or thinner, or less likely to collapse
… or lighter.” Id. at 727. (Irony is often a feature of litigation
over functionality, as the party seeking trade dress protec-
tion criticizes its own product’s features. That happened in
this case as well.) We rejected that argument, reasoning that
a design need not be “the only way to do things” to be func-
tional; it need only “represent[] one of many solutions to a
problem.” Id.; see also Georgia-Pacific Consumer Products LP v.
Kimberly-Clark Corp., 647 F.3d 723, 731 (7th Cir. 2011) (apply-
ing Specialized Seating’s reasoning to quilting design on toilet
paper, and noting ironic conflict between plaintiff’s own ad-
vertising touting advantages of the design and its litigation
position denying such practical benefits). The chair design in
Specialized Seating amounted to a “compromise[]” along sev-
eral functional “axes,” a “selection of attributes” on func-
tional dimensions. 616 F.3d at 727. Such design features are
functional even if other solutions to the design problems are
available to competitors. Id.
    B. Functionality Doctrine Applied Here
    Functionality is a factual question, Specialized Seating, 616
F.3d at 726, but the bar for functionality is so low that it can
often be decided as a matter of law, as in this case. See Geor-
gia-Pacific, 647 F.3d at 727; Jay Franco & Sons, Inc. v. Franek,
615 F.3d 855, 856–57 (7th Cir. 2010).
No. 14-3416                                                        7

    Plaintiff identifies five elements in its claimed trade
dress: (1) the bag’s cuboidal shape; (2) the bag’s softness; (3)
the zipper’s location on the bag; (4) the “folded and tucked”
corners; and (5) the seam halfway up the bag’s sides. Those
elements determine the bag’s shape, its degree of rigidity,
and how hard or easy it is to access its contents — all, the
undisputed evidence shows, functional aspects of the prod-
uct. Plaintiff submitted a declaration from its founder, who
explained that whether these bags are soft or rigid affects
how susceptible they are to puncture and deformation. She
discussed how the bags’ shapes influence their cost, how
easy their contents are to access, and what handbags they fit
into. Plaintiff emphasizes that customers care about those
features for reasons other than source identification: the fea-
tures “affect[] the … quality of the article.” Inwood Laborato-
ries, Inc. v. Ives Laboratories, Inc., 456 U.S. 844, 851 n.10 (1982).
That is the very definition of a functional feature.
    Plaintiff argues that those facts are not fatal to its case. It
points to evidence that the bag’s features were chosen for
their aesthetic appeal rather than for their functional quali-
ties. As in Specialized Seating, this is “not a complete answer,
as attractiveness is a kind of function,” but as in that case, we
need not pursue the point. See 616 F.3d at 725 (citation omit-
ted). Its bag, plaintiff says, is in fact inferior to competing op-
tions: metal tins are cheaper and less easily damaged, for ex-
ample, and other shapes make accessing the bag’s contents
easier. That is just the sort of argument we rejected in Special-
ized Seating. We reject it again here. These different design
features present alternative functional designs with different
advantages and disadvantages that have nothing to do with
the source of a particular product. Alternative designs can be
“part of the total evidentiary matrix to be weighed” in decid-
8                                                     No. 14-3416

ing whether claimed trade dress is functional. J. Thomas
McCarthy, 1 McCarthy on Trademarks and Unfair Competition §
7:75 (4th ed. 2008); see Georgia-Pacific, 647 F.3d at 727–28 (list-
ing availability of alternative designs among factors consid-
ered to decide functionality).
    The question is not, as plaintiff would have it, whether
the claimed trade dress has “less utility” than alternatives.
Focusing on that question would be contrary to our prece-
dent and sound interpretation of the Lanham Act, offering
unlimited monopolies for useful design features. It would
also encourage peculiar arguments by trade-dress plaintiffs
criticizing their own products, as plaintiff did in this case.
Under TrafFix Devices, Specialized Seating, and Georgia-Pacific,
the right question is whether the design feature affects
product quality or cost or is “merely ornamental.”
McAirlaids, Inc. v. Kimberly-Clark Corp., 756 F.3d 307, 312 (4th
Cir. 2014). Here, the undisputed evidence shows that the
claimed design features affect product quality, so we need
not consider the availability of alternative designs for com-
petitors. See TrafFix Devices, 532 U.S. at 33 (“Functionality
having been established … [t]here is no need … to engage …
in speculation about other design possibilities.”).
    The district court’s judgment is AFFIRMED.
APPENDIX A
APPENDIX B
Plaintiff's bag (left); Urban Aid's bag (right)